Exhibit 10.6


FIRST AMENDMENT
TO
WARRANT NO. 025

        This First Amendment to Warrant No. 025 (this “Amendment”) is entered
into effective as of August 14, 2003, (the “Effective Date”), by and between
Toreador Resources Corporation, a Delaware corporation (the “Issuer”) and
Barclays Bank PLC (the “Holder” and together with the Issuer, the “Parties”).


RECITALS

    A.        Previously, the Issuer issued Warrant No. 025 (the “Warrant”)
dated as of April 14, 2003 to the Holder.

    B.        Pursuant to Section 3 of the Warrant, the Warrant is exercisable
commencing six months after the Warrant Issue Date (April 14, 2003).

    C.        Section 14 of the Warrant permits the Parties to amend the Warrant
upon the written consent of the Holder and the Issuer.

    D.        The Issuer and the Holder have determined that the Warrant should
be exercisable commencing twelve months after the Warrant Issue Date (April 14,
2003).

    E.        Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings given to such terms in the Warrant.

    F.        Based on the recitals set forth above and the promises contained
herein and in the Warrant, the Parties hereby agree that the Warrant be amended
as of the Effective Date as follows:


AMENDMENTS

    1.       Amendment to Section 3. Section 3 “Exercise Period” of the Warrant
is replaced in its entirety to read as follows:

  3.  Exercise Period. This Warrant shall be exercisable commencing twelve
months after the Warrant Issue Date and shall expire and be of no further force
or effect at 4:30 p.m. (Dallas time) on April 7, 2008 (the “Expiration Date”).


    2.        Confirmation of Warrant. The parties hereby confirm that, except
to the extent specifically amended by Section 1 hereof, the provisions of the
Warrant shall remain unmodified and the Warrant, as amended by Section 1 hereof,
is hereby confirmed by the Parties as being in full force and effect.

1

    3.        Miscellaneous. This Amendment and the Warrant as amended by
Section 1 hereof shall be binding upon and shall inure to the benefit of the
parties to the Amendment and the Warrant and their respective permitted
successors and assigns as set forth in Section 11 of the Warrant.

    4.        Governing Law. This Amendment shall be governed by the laws of the
State of Delaware.

    5.        Counterparts. This Amendment may be signed in counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

2

        IN WITNESS WHEREOF, this Amendment has been executed as of the Effective
Date.

        ISSUER:            Toreador Resources Corporation            By:     /s/
Douglas W. Weir   
Name:    Douglas W. Weir   
Title:    Senior Vice President and CFO                     HOLDER:          
Barclays Bank PLC            By:     /s/ Steven James Funnell   
Name:    Steven James Funnell   
Title:    Manager    

3